Citation Nr: 0012597	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1963 to 
November 1965.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1998 decision of the VARO in Columbia, 
South Carolina, which, in part, denied the veteran's claim 
for service connection for a back condition.


REMAND

In his August 1999 substantive appeal, the veteran requested 
an opportunity to present testimony before a Member of the 
Board at a local VA office.

In March 2000, the Board submitted a letter to the veteran 
requesting him to clarify whether he wanted to attend a 
hearing before the Board.  The letter indicated that if the 
veteran did not respond within 30 days of the letter, the 
Board would assume that he still wanted a hearing before a 
Member of the Board.  

In May 2000, it was noted that no reply had been received 
from the veteran.

Therefore, this case is REMANDED for the following action:

The RO should schedule the veteran to 
appear for a hearing before a traveling 
Member of the Board.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional 





evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


